DETAILED ACTION

                                         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      Information Disclosure Statement
	The information disclosure statement filed on 07/19/2022 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                             Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-13, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LIU et al. (US 2014/0367801 A1, hereinafter “LIU”).

In regards to claim 1, LIU discloses (See, for example, annotated Fig. 4A below) a semiconductor device comprising: 
a substrate (100); 
a pair of source/drain regions (112) in the substrate (100); 
a gate dielectric layer (118) overlying the substrate (100); and 
a gate electrode (120+122) recessed into a top of the gate dielectric layer (118) and laterally between the source/drain regions (118), wherein a top surface of the gate electrode (120+122) has a first edge and a second edge respectively on opposite sides of the gate electrode (120+122), wherein a thickness of the gate electrode (120+122) is substantially uniform from the first edge to the second edge, and wherein the gate electrode (120+122) has a pair of features (F1, F2) respectively at the first and second edges.

In regards to claim 9, LIU discloses (See, for example, annotated Fig. 4A below) an integrated circuit comprising: 
a substrate (100); 
a pair of source/drain regions (112) in the substrate (100); 
a gate electrode (120+122) laterally between the source/drain regions(112), 
wherein a top of the gate electrode (120+122) has a feature (F1, F2) extending laterally in a closed path along a periphery of the gate electrode (120+122), 
wherein the feature (F1, F2) has a first segment and a second segment respectively on opposite sides of the gate electrode (120+122), wherein the top of the gate electrode (120+122) is substantially flat from the first segment to the second segment, and 
wherein the feature (F1, F2) is a protrusion or a depression; and 
a gate dielectric layer (118) wrapping around a bottom of the gate electrode (120+122) from a sidewall of the gate electrode (120+122) to a bottom surface of the gate electrode (120+122).

In regards to claim 15, LIU discloses (See, for example, annotated Fig. 4A below) a semiconductor device comprising: 
a substrate (100); 
a pair of source/drain regions (112) in the substrate (100); 
a gate electrode (120+122) overlying the substrate (100) between the source/drain regions (112), 
wherein the gate electrode (120+122) has a flat top surface portion (F3), a first curved top surface portion (F1), and 
a second curved top surface portion (F2), wherein the first (F1) and second (F2) curved top surface portions border the flat top surface portion (F3) respectively on opposite sides of the flat top surface portion (F3) and have individual profiles mirroring each other; and 
a gate dielectric layer (118) separating the gate electrode (120+122) from the substrate (100) and on a sidewall of the gate electrode (120+122), which borders the first curved top surface portion (F1).

In regards to claim 2, LIU discloses (See, for example, annotated Fig. 4A below) the features (F1, F2) are inverted rounded corners.

In regards to claims 3 and 10, LIU discloses all limitations of claims 1 and 9 respectively above except that the features are upward protrusions.
	However, it has been held that a configuration of the claimed features to be upward protrusions is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular configuration of the claimed upward protrusions is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

In regards to claim 4, LIU discloses (See, for example, annotated Fig. 4A below) the features (F1, F2) are concave recesses.

In regards to claim 5, LIU discloses (See, from example, annotated Fig. 4A below) the pair of features (F1, F2) comprises a first feature (F1) and a second feature (F2) respectively having a first cross-sectional profile and a second cross-sectional profile, and wherein the first cross-sectional profile is a mirror image of the second cross-sectional profile.

In regards to claim 6, LIU discloses (See, for example, annotated Fig. 4A below) the features (F1, F2) are different regions of a common feature that extends laterally in a closed path to surround the top surface of the gate electrode (120+122).

In regards to claim 11, LIU discloses (See, for example, annotated Fig. 4A below) the feature (F1, F2) is a depression that arcs downward with a decreasing slope from a top surface of the gate electrode (120+122) to the sidewall of the gate electrode (120+122).

In regards to claim 12, LIU discloses (See, for example, annotated Fig. 4A below) the feature (F1, F2) is a depression with a concave profile.

In regards to claim 13, LIU discloses (see, for example, annotated Fig. 4A below) an interlayer dielectric (ILD) layer )(116) overlying the substrate (100) and the source/drain regions (112), wherein the gate electrode (120+122) is sunken (by depth d2) into a top of the ILD layer (116), and wherein the gate dielectric layer (118)  separates the gate electrode (120+122) from the substrate (100) and sidewalls of the ILD layer (116).

In regards to claim 18, LIU discloses (See, for example, annotated Fig. 4A below) the first curved top surface portion (F1) is recessed relative to the flat top surface portion (F3).

In regards to claim 19, LIU discloses (See, for example, annotated Fig. 4A below) the first and second curved top surface portions (F21, F2) correspond to regions of a common curved top surface portion extending in a closed path around the flat top surface portion (F3) at a periphery of the gate electrode (120+122).

                                     Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of LEE et al. (KR 20090041152 A, hereinafter “Han”).

In regards to claim 7, LIU discloses all limitations of claim 1 above except that the gate electrode is recessed into a top of the substrate and is separated from the substrate by the gate dielectric layer.
	LEE while disclosing a transistor teaches (See, for example, Fig. 8) the gate electrode (87) is recessed into a top of the substrate (51) and is separated from the substrate (51) by the gate dielectric layer (75).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify LIU by LEE because this would help the leakage current of the recess channel transistor significantly reduce to implement recess channeled transistor having excellent electrical characteristics. 
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of Hu et al. (US 2004/0110331 A1, hereinafter “Hu”).

In regards to claim 8, LIU discloses all limitations of claim 1 above except that the substrate defines a fin protruding upward, and wherein the gate electrode wraps around a top of the fin.

Hu while disclosing transistors teaches (See, for example, Fig. 6) the substrate defines a fin protruding upward (76), and wherein the gate electrode (72, 74) wraps around a top of the fin (76).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify LIU by Han because this would help achieve a very low contact resistance in nanoscale device. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of Hayashi (US 2008/0073706 A1, hereinafter “Hayashi”).

In regards to claim 14, LIU discloses all limitations of claim 9 above except that the gate electrode is sunken into a top of the substrate, such that the bottom surface of the gate electrode is below a top surface of the substrate.

	Hayashi while disclosing high voltage transistor teaches (See, for example, Fig, 2) the gate electrode (87) is sunken into a top of the substrate (8), such that the bottom surface of the gate electrode (87) is below a top surface of the substrate (8).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify LIU by Hayashi because this would help produce a transistor with an extremely high withstand voltage with an extremely short gate length. 

                                            Allowable Subject Matter
Claims 16, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893